Citation Nr: 0636824	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  05-06 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for residuals of head 
injury.

2.  Entitlement to service connection for spasms of the left 
side of the body associated with residuals of head injury.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from May 2002 to December 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Togus, 
Maine (RO), which denied the benefits sought on appeal.   


FINDINGS OF FACT

1. The record contains clear and unmistakable evidence that 
residuals of head injury pre-existed the veteran's active 
military service and were not aggravated during service.

2.  The record contains clear and unmistakable evidence that 
spasms of the left side of the body associated with residuals 
of head injury pre-existed the veteran's active military 
service and were not aggravated during service. 


CONCLUSIONS OF LAW

1.  Preexisting residuals of head injury were not incurred or 
aggravated during active military service.  38 U.S.C.A. §§ 
1110, 1153, (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2006).

2.  Preexisting spasms of the left side of the body 
associated with residuals of head injury were not incurred or 
aggravated during active military service.  38 U.S.C.A. §§ 
1110, 1153, (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of two letters in February 
2004.  In those letters, the RO informed the veteran of the 
types of evidence needed in order to substantiate his claims 
of entitlement to service connection.  VA has also informed 
the veteran of the types of evidence necessary to establish 
such claims, the division of responsibility between the 
veteran and VA for obtaining that evidence, and VA requested 
that the veteran provide any information or evidence in his 
possession that pertained to such a claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). 

VCAA compliant notice was provided to the veteran prior to 
the initial unfavorable decision in this case, as required, 
and thereby meeting timing requirements of VCAA.  Under these 
circumstances, the Board determines that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Additionally, where the claim involves a disability rating 
and effective date, as in this case, the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
specifically include a requirement of notice that a 
disability rating and an effective date will assigned if a 
disability, to include on an extraschedular basis, is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Despite any inadequate notice provided to the veteran 
regarding the assignment of a disability rating and an 
effective date, the Board finds no prejudice to the veteran 
in processing with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In that 
regard, as service connection is denied here for both claimed 
disabilities, the issue with respect to notice is moot.

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, post-service VA and private medical records, 
VA examination reports, and statements made in support of the 
veteran's claims.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.

II. Analysis

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131. Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service. 38 
C.F.R. § 3.303(d).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and an organic disease of the 
nervous system becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, either though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2006).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  However, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise and he does not argue otherwise.

Service connection may also be granted for aggravation of a 
preexisting disability.  See 38 C.F.R. § 3.306 (2006).  
Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides that every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  8 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b) (2006).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304 (b)(1).

There has been a change in the interpretation of the law with 
respect to the adjudication of claims involving pre-existing 
conditions and the application of the presumption of 
soundness.  Essentially, under 38 U.S.C.A. § 1111, as 
recently interpreted under Cotant v. Principi, 17 Vet. App. 
116 (2003), and VAOPGCPREC 3-2003 (July 16, 2003), mandates 
that, to rebut the presumption of sound condition, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The Court has defined 
the word "unmistakable" as an item cannot be misinterpreted 
and misunderstood, i.e., it is undeniable."  Vanerson, 12 
Vet. App. at 258 (quoting WEBSTER'S NEW WORLD DICTIONARY 1461 
(3rd Coll. Ed. 1988)).  See also Crippen v. Brown, 9 Vet. 
App. 412 (196).

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306. (2005); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

Private medical records show that the veteran was injured in 
a motor vehicle accident in February 1997 with trauma 
involving multiple parts of his body.  With respect to head 
trauma, surgical treatment records on the day of the accident 
shows that a head CT scan showed evidence of basilar fracture 
with tight cisterns; no masses or hemorrhages were noted.  
The diagnosis was multi-trauma, severe head injury.  The 
veteran underwent treatment including rehabilitation over an 
extended time during 1997.

In July 1997, he was seen for a one-month check-up and was 
doing well, and making gains.  He reported that he 
occasionally had some shaking in his left arm when tired; and 
had no limitations.  It was noted that he had some double 
vision, which seemed to be corrected by placement of a prism 
in the left eye glass.  Examination at that time was 
unremarkable; and the assessment was status post head injury 
with bodily injury; seems to be recovering well.  When seen 
in October 1997, he reported complaints that he had a problem 
with his left arm, which seemed to shake, of a tremouress 
nature.  The assessment at that time was a movement disorder, 
partial complex seizure activity, status post head injury.  
The treatment provider thought that it could be of a muscular 
spasm nature focused on the upper extremity.  The treat 
provider noted that the veteran had failed a post head injury 
driving testing.

During a December 2000 physical examination, the examiner 
found no tremor or significant grip strength.  DTRs were 
brisk and symmetric; there was no sensory deficit; cerebella 
and cranial nerve examination was normal.  Extremities and 
joint examinations were normal.  

The December 2000 physical examination report contains the 
following assessment. status post head injury, clavicle 
fracture and splenectomy; the veteran seemed to be doing 
quite well in his life.  The veteran had hopes of making a 
move to the Army, but was concerned that he may be kept out 
because of his injuries.  The examiner opined that he would 
not see clear indication of this.  The examiner noted that 
the veteran was evaluated at one time for this slight tremor 
in his arm but it was never fully established as a seizure 
disorder and has been mostly resolved over the last several 
years.

A January 2001 private clinic note shows that the veteran 
reported he had been doing extremely well in all respects.  
He denied any significant headaches, dizziness, difficulty 
with balance or coordination.  No abnormalities were noted on 
examination.  In the concluding impression, the examiner, 
Peter J. Keebler, M.D, stated that the veteran was currently 
fully independent in his care and managing his own affairs.  
Dr. Keebler opined that based on the evaluation he saw no 
significant sequelae from the traumatic brain injury that 
should limit his activities or career directions per se.

In a letter dated in January 2001, Dr. Keebler, indicated 
that he was writing with respect the veteran's interest in 
jointing the Army to provide information regarding the 
veteran's injury and status now.  Dr. Keebler noted the 
veteran had made tremendous improvement without complicating 
side effects such as seizures or other problems since his 
injury.  He stated that a recent note suggested that the 
veteran has been independent in functioning in all respects 
for an extended period.  The veteran had been performing 
adequately as a student at college, and Dr. Keebler had no 
reservations in the veteran joining the Army.

Service medical records include a report of medical history 
dated in February 2002 showing that the veteran reported he 
had had a previous head injury with a period of 
unconsciousness; and neurological symptoms.  

A February 2002 consultation sheet shows that an evaluation 
was requested; and that the veteran had a history of severe 
brain trauma plus multiple other injuries secondary to the 
1997 motor vehicle accident.  A March 2002 neurological 
consultation report noted that the veteran had a severe head 
injury in 1997 resulting in coma and left hemiparesis; and 
had recuperated extremely well, and had had no seizures.  
Neurological examination was normal except for mild slowing 
of rapid alternating movements for the left hand and brisk 
equal reflexes.  EEG was unremarkable including natural 
sleep.  The examiner concluded with a comment the at the 
veteran should be a good candidate for the U.S. Army.  

In summary, the medical records leading up to and at the time 
of entering service document past residuals of head injury 
including spasms of the left side of the body.  
The February 2002 medical history report just prior to 
service contains an enumeration of post accident residuals of 
severe head trauma.  There is no formal enlistment 
examination, except that the veteran was evaluated in March 
2002 for neurological deficits, and the report of that as 
noted above showed normal examination except for mild slowing 
of rapid alternating movements for the left hand and brisk 
equal reflexes.  

To that extent, the veteran was diagnosed with residuals of 
head injury (just before his period of service began).  
Therefore, pursuant to 38 U.S.C.A. § 1111, he is not 
considered to have been in sound condition-as to the slowing 
of rapid alternating movements for the left hand and brisk 
equal reflexes-when examined for service.  In other words, 
the presumption of soundness does not apply in this case as 
to that condition.  Since the presumption of soundness does 
not apply, the change in the interpretation of the law 
regarding the presumption of soundness does not apply to the 
veteran's case regarding the neurologic deficits of mild 
slowing of rapid alternating movements for the left hand and 
brisk equal reflexes.  And as this condition has been 
determined to have existed prior to service, the issue that 
must be decided is whether these pre-existing residuals of 
head injury were aggravated during service, and if so, 
whether this was aggravated beyond the natural progression of 
the disorders.  

To the extent that evidence also indicates that other 
residuals of head injury including spasms of the left side of 
the body were not found at the time of entry into service, 
then under these circumstances, pursuant to statutory 
provisions discussed above, the veteran is entitled to the 
presumption of soundness at the time of his entry into 
service.  

Based upon a review of all the evidence of record, however, 
the preexistence of residuals of head injury including spasms 
of the left side of the body is established by clear and 
unmistakable evidence, and the presumption of soundness at 
entry has been rebutted.  The presumption of soundness is 
rebutted in this case by clear and unmistakable evidence in 
the form of private medical reports of diagnosis and 
treatment prior to entry into service, neurologic evaluation 
during service, and of findings on the report of his medical 
evaluation board in service.  

The report of a neuropsychology clinic consultation in March 
2003 shows that the examiner found that the 
neuropsychological findings were consistent with residual 
cognitive deficits from the severe traumatic brain injury [in 
1997].  The examiner noted that an MRI in January 2003 showed 
bifrontal anterior loss of myelin with corresponding 
encephalomalacia in the right frontal region; and that 
current neuropsychological testing revealed relative deficits 
or weaknesses in concentration, naming, visual information 
processing speed, fine motor dexterity (both hands), and 
frontal systems for certain attentional skills.  The examiner 
indicated that the pattern of deficits may reflect the 
involvement of some cognitive functions typically associated 
with right cerebral hemisphere as well as less efficient 
memory retrieval due to involvement of subcortical systems as 
can occur from diffuse axonal injury.  The diagnosis at that 
time was cognitive disorder not otherwise specified.

The August 2003 medical evaluation board report found that 
the veteran had progressive motor and mental slowing that 
preexisted his entry into service and began in 1997.

Thus based on the foregoing, the preexistence of residuals of 
head injury including spasms of the left side of the body are 
established by clear and unmistakable evidence, and the 
presumption of soundness at entry has been rebutted.  
Therefore, the issue here is whether the veteran's preservice 
residuals of head injury and spasms of the left side of the 
body associated with that injury, were aggravated by active 
service.   

The veteran has essentially claimed that he had a preexisting 
residuals of a head injury, and associated spasms of the left 
side of the body, which were aggravated during service.  
Specifically, he claims that the aggravation resulted from an 
injury to his head in July 2003, and that aggravation also 
resulted when he was required to do pushups.  He claims that 
this resulted in aggravation with additional disability 
associated with his residuals of head injury and spasms of 
the left side of the body.  As noted above, since he is not 
entitled to the presumption of soundness-in part because 
clear and unmistakable evidence shows they preexisted 
service, he carries the burden of showing the preexisting 
condition was aggravated by service. Otherwise, the claim 
fails and service connection is to be denied.

Service medical records include a June 2002 screening note 
showing that the veteran had muscle spasms of the left side 
arms and legs, both during and not during physical 
activities.  These had gotten worse in the last week.  The 
treatment provider noted the past history of head injury.  
After neurological examination, the assessment was status 
post head injury.

An April 2003 neurology clinic note shows that the veteran 
was seen for complaints of left arm and leg spasms, on and 
off for five years, which was unrelated to activity.  The 
latest episode was in the first week of April.  His wife also 
noticed jerking movements during sleep.  The note noted that 
neurologic examination currently was unremarkable and 
requested further evaluation.  

In an associated consultation report of May 2003, the 
examiner recommended a profile be issued; and stated that 
from a neurological standpoint, he could see no reason the 
veteran could not soldier and that there was no neurological 
reason to do a medical evaluation board. 

Service medical records dated in July 2003 show that the 
veteran was seen for complaints associated with a head injury 
caused when his head was hit by a table.  The veteran 
reported that he had no complaints of headaches and did not 
black out, but he did have some dizziness and felt drunk.  
Treatment records at that time noted the past history of 
brain injury and that a medical board was pending.  The 
assessment at that time was ? (questionable) contusion, and 
pre-existing brain injury.

In a September 2003 statement of medical examination and duty 
status, the examiner addressed the July 2003 accident and 
head injury.  The examiner noted that this had been treated 
on an out patient basis.  The examiner indicated that this 
was a temporary condition.

In February 2004, the veteran underwent both VA general and 
mental disorders examinations.  During the general 
examination, the examiner reviewed the veteran's past medical 
history since his 1997 head injury, noting evidence that the 
veteran had been in a coma for about 30 days and had a 
cranial trephination [in 1997].  The examiner noted that in 
2002 the veteran's commander had noticed problems with the 
veteran's eye-and-hand coordination and that he was unable to 
qualify with his weapon and was forgetful.  The examiner 
noted that records showed a history of pre-service left arm 
and leg spasms on and off; and that the veteran did have a 
focal seizure in 1997 due to the head trauma, with EEG 
findings showing left-sided slowing.

After examination, the examination report contains an 
assessment of (1) spasms in the left side of the body: These 
clearly predated service and resulted from the 1997 
automobile accident.  However, based on the veteran's 
history, he states that he had an increase in episodes of 
spastic movements when he was physically stressed, 
particularly with repeated push-ups.  The examiner opined 
that it was as likely as not that this was a temporary 
aggravation and not a permanent aggravation of the condition, 
which pre-existed service.  (2) Peripheral nerve damage:  
There is no history and there are no findings that would 
indicate peripheral nerve damage.  (3) Residuals of head 
injury due to being hit by a table:  He had no loss of 
consciousness in July 2003 and was temporarily dazed based on 
his report.  On examination at that time there were no 
findings that were due to this injury.  It is not as likely 
as not that the veteran's mild head injury in July 2003 after 
being hit by a table caused any residual neurologic damage.  
His mild cognitive impairment and spasticity as well as mild 
memory loss predated service.

The report of the February 2004 VA mental disorders 
examination also shows that the examiner reviewed the 
veteran's past medical history since his 1997 head injury.  
After examination, the report contains a diagnosis of 
cognitive disorder not otherwise specified.  The examiner 
concluded with an opinion that some of the veteran's disorder 
arises out of his head injury prior to service; and it would 
appear that he had significant impairments on entering 
service.  The examiner opined that the veteran had 
significant impairments at present; that it would appear that 
his head injury in the Army exacerbated a previously existing 
condition; that it is not possible to ascertain exactly what 
the baseline manifestations of the head injury were from the 
psychiatric point of view prior to enlistment; and that these 
would appear to be significant, however.

In an August 2004 letter, David M. Painter,M.D., noted that 
the veteran reported to him that the veteran had a second 
head injury in service, after which he had significant 
physical and cognitive loss and increasing symptoms.  Dr. 
Painter stated that the veteran had been seen by him since 
then and overall the veteran did seem to be a different guy 
than before service.  Dr. Painter opined that his impression 
was that the second head injury clearly contributed to his 
worsening and cognitive status, probably combined with his 
previous severe head injury.    

In summary, based upon a careful and considered review of the 
evidence, the Board finds that the evidence clearly and 
unmistakably shows that residuals of head injury, and spasms 
of the left side of the body associated with residuals of 
head injury, existed prior to service.  

Similarly, the Board finds that the evidence clearly and 
unmistakably shows that these disorders were not aggravated 
during service.  This is the clear opinion of the examiner at 
the February 2004 VA general examination, which was conducted 
for the purpose of addressing the spasms of the left side of 
the body, peripheral nerve damage and residuals of the head 
injury in service.  That examiner clearly opined that it was 
not likely that the mild head injury in July 2003 caused any 
residual neurologic damage, noting that the veteran's mild 
cognitive impairment and spasticity as well as mild memory 
loss all predated service.  The report of that examination 
unambiguously shows that the examiner reviewed the claims 
file in making that opinion.

The February 2004 VA examination for mental disorders also 
indicates that there was no aggravation, although not as 
obviously.  That examiner noted that the veteran had 
significant impairments on entering service and at present.  
Although he noted that it appeared that the veteran's 
inservice head injury exacerbated a previously existing 
condition, he stated he was unable to ascertain what were the 
pre-service baseline manifestations of the head injury [of 
1997], which, he opined, would be significant.  

This opinion is rather weakly presented and does not clearly 
provide an opinion supportive or against the veteran's claim.  
To any extent that it suggests any support for the veteran's 
claim-the opinion that it appears that the inservice head 
injury exacerbated a previously existing condition, the 
opinion is lacking in probative value.  See Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996) [medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim.].  Moreover, that examiner noted he was unable to 
ascertain exactly what were the baseline manifestations 
before service.  

Similarly, the August 2004 statement from Dr. Painter 
indicates that his opinion is based merely on a report of 
history provided by the veteran regarding any aggravation due 
to the inservice head injury.  To the extent that it 
represents a history supplied by the veteran, the Board is 
not bound to accept medical opinions, which are based solely 
on a history supplied by the veteran, where that history is 
not supported by the record evidence.  See Black v. Brown, 5 
Vet. App. 117, 182 (1993); see also Lee v. Brown, 10 Vet. 
App. 336, 339 (1997). 

The Board finds the opinions given by the VA examiner at the 
general examination in February 2004 to be more probative 
than other evidence on this matter, particularly the two 
other opinions just discussed.  His opinions were based on 
examination including neurological examination conducted to 
determine the present state of the veteran's neurological 
symptomatology associated with his residuals of head injury 
including any associated with spasms of the left side of the 
body.  Also, his opinion is consistent with the overall 
evidence from before, during, and after service.

Under these circumstances, the Board must conclude that the 
claim for service connection for residuals of head injury, 
and for spasms of the left side of the body associated with 
residuals of head injury, must be denied.  Because the 
evidence is clearly and unmistakably against these claims, 
the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107 (West 2002).







ORDER

Entitlement to service connection for residuals of head 
injury is denied.

Entitlement to service connection for spasms of the left side 
of the body associated with residuals of head injury is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


